     Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 1 of 26 Page ID #:1


 1    NICHOLAS & TOMASEVIC, LLP
      Craig M. Nicholas (SBN 178444)
 2    Alex Tomasevic (SBN    245598)
      225 Broadway, 19th Floor
 3    San Diego, California 92101
      Tel: (619) 325-0492
 4    Fax: (619) 325-0496
      Email: cnicholas@nicholaslaw.org
 5    Email: atomasevic@nicholaslaw.org
 6    WINTERS & ASSOCIATES
      Jack B. Winters, Jr. (SBN 82998)
 7    Georg M. Capielo (SBN 245491)
      Sarah Ball (SBN 292337)
 8    8489 La Mesa Boulevard
      La Mesa, California 91942
 9    Tel: (619) 234-9000
      Fax: (619) 750-0413
10    Email: jackbwinters@earthlink.net
      Email: gcapielo@einsurelaw.com
11    Email: sball@einsurelaw.com
12    Attorneys for Plaintiff Hamid R. Tavakolian
13                        UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15    HAMID R. TAVAKOLIAN,                      Case No.:
      Individually, and on Behalf of the Class,
16                                              CLASS ACTION COMPLAINT FOR:
                         Plaintiff,
17            vs.                               (1) DECLARATORY RELIEF OR
                                                    JUDGMENT (CAL CIV CODE §§
18    GREAT AMERICAN LIFE                           1060, ET SEQ.);
      INSURANCE COMPANY, an Ohio
19    Corporation,                              (2) DECLARATORY RELIEF OR
                                                    JUDGMENT (28 U.S.C. 2201, ET
20                       Defendant.                 SEQ.);
21                                             (3) BREACH OF CONTRACT;
22                                             (4) UNFAIR COMPETITION
                                                   (BUSINESS AND PROFESSIONS
23                                                 CODE §§ 17200, ET SEQ.)
24                                             (5) FINANCIAL ELDER ABUSE
25                                                  DEMAND FOR JURY TRIAL
26
27

28

                                 CLASS ACTION COMPLAINT
     Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 2 of 26 Page ID #:2


 1          Plaintiff HAMID R. TAVAKOLIAN, individually and on behalf of the class
 2    defined below, against Defendant GREAT AMERICAN LIFE INSURANCE
 3    COMPANY (“GALIC”) as follows:
 4                              I.     NATURE OF THE CASE
 5         1.      GALIC refuses to comply with mandatory provisions of the California
 6    Insurance Code as well as California common law regulating the lapse and
 7    termination of life insurance policies.
 8          2.     Since January 1, 2013, GALIC and other related entities have
 9    systematically and purposely failed to provide certain classes of policy owners,
10    insureds, assignees and others, proper notices of pending lapse or termination.
11    GALIC has failed to notify thousands of policy owners of their right to designate
12    someone to receive critical notices and information regarding life insurance, despite
13    being required to do so on an annual basis. All of these important safeguards are
14    required by, among other sources, California Insurance Code Sections 10113.71 and
15    10113.72.1 California law requires strict compliance with these safeguards and
16    GALIC refuses to comply. Thomas v. State Farm Ins. Co., No. 18-cv-00728-BAS-
17    BGS, 2019 U.S. Dist. LEXIS 213860, at *24 (S.D. Cal. Dec. 10, 2019); Bentley v.
18    United of Omaha Life Ins. Co., 371 F. Supp. 3d 723 (C.D. Cal. 2019).
19          3.     As a result, GALIC has failed to properly administer policies, evaluate
20    the status of payments due under policies and pay claims to beneficiary for policies
21    improperly lapsed or terminated. Indeed, thousands of policy owners and beneficiary
22    have lost, and continue to lose, the benefit, value and security of their life insurance;
23    have been, and continue to be, forced into unnecessary reinstatements; and in many
24    instances have lost all reasonable access to any insurance at all. Ultimately,
25    Defendant has robbed thousands of their customers and beneficiary of the investment
26
27
      1
        Unless otherwise stated, all references to “Section 10113.71” and/or “10113.72”
       refer to California Insurance Code Sections 10113.71 and/or 10113.72. Sometimes
28     these will be collectively referred to as “The Statutes.”
                                                1
                                     CLASS ACTION COMPLAINT
     Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 3 of 26 Page ID #:3


 1    in such policies, policy benefits as well as the security intended to be provided from
 2    such insurance.
 3          4.     The injury to GALIC’s customers and beneficiaries continues today,
 4    with policyholders currently paying unnecessary or inflated premiums, or
 5    unknowingly suffering under improper forced “reinstatements” which diminish the
 6    value or conditions of the policies. And there are numerous policyholders whom
 7    GALIC told have no insurance, but whose policies are, unbeknownst to them,
 8    actually still in force and in some situations with benefits being owed and unpaid.
 9         5.      The Statutes were enacted to protect Californians and others, primarily
10    seniors and the ill, as well as the intended beneficiaries of such individuals. The
11    Statutes were designed to prevent or lessen the possibility of unintended or
12    uninformed loss of valuable and necessary life insurance for just one missed payment
13    or resulting from a policyholders’ physical or mental infirmity. The Statutes were
14    written to codify existing law regarding lapse and termination of life insurance, which
15    required strict compliance with applicable law and policy provisions before
16    termination takes effect. The Statutes were also intended to standardize the
17    procedures used in all life insurance when a policyholder misses a premium payment
18    and when an insurer attempts to apply provisions of the policy that allow for lapse
19    and termination. These rules are also consistent with the strong public policy to give
20    all policy owners and insureds mechanisms to allow for secondary notices of lapse
21    and termination and overall to prevent unintended forfeitures.
22         6.      The Statutes were also designed specifically to deal with the unique
23    nature of life insurance. When a potential claim for benefits arises, the policy owner
24    and party responsible for payment of premiums is often the insured, and due to their
25    death, is no longer available to explain the circumstances related to any potential
26    lapse or termination of coverage. The Legislature also recognized that the beneficiary
27    is often unaware of the circumstances related to any lapse of coverage. Rather, the
28    insurer is fully in control of the documentation and requirements for termination of
                                              2
                                   CLASS ACTION COMPLAINT
     Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 4 of 26 Page ID #:4


 1    coverage. As such, California requires strict compliance with all statutory and
 2    contractual provisions governing termination of an otherwise in-force policy
 3    regardless of the nonpayment of premium. In other words, no lapse or termination
 4    for failure to pay a premium is effective, and the policy remains in force even if
 5    premiums are unpaid, unless and until all statutory and contractual provisions are
 6    satisfied.
 7           7.    Plaintiff is a victim of GALIC’s failures. Plaintiff, on behalf of himself
 8    and others similarly situated, brings this action to recover for the injuries and damages
 9    resulting from these violations. Plaintiff also requests injunctive relief intended to
10    ensure GALIC’s future compliance with these important consumer safeguards and to
11    prevent the ongoing violation of these important statutes.
12                                        II.   PARTIES
13           8.    Plaintiff Hamid R. Tavakolian is an individual and the policy owner and
14    insured for the Subject Policy. Plaintiff was and has been a resident and citizen of
15    California at all relevant times. Plaintiff currently resides in Riverside, California.
16           9.    Defendant Great American Life Insurance Company is an Ohio
17    Company doing business in California. It is registered to do business in California
18    and is licensed by the California Department of Insurance to sell life insurance here
19    in California. From 2013 until the present GALIC was the insurer responsible for
20    administering and honoring the subject policy.
21                             III.    JURISDICTION AND VENUE
22          10.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1332,
23    including under the Class Action Fairness Act. The matter in controversy, exclusive
24    of interest and costs, exceeds the sum or value of $75,000, and is between citizens of
25    different States. Also, the matter or controversy is a putative class action with over
26    100 class members and with over $5 million in controversy.
27           11.   Venue is proper in the Central District of California pursuant to 28
28    U.S.C. Section 1391(b) through (d), because Defendant is authorized to conduct
                                                 3
                                      CLASS ACTION COMPLAINT
     Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 5 of 26 Page ID #:5


 1    business in this District and has intentionally availed itself of the laws and markets
 2    within this District; does substantial business in this District; and is subject to
 3    personal jurisdiction in this District.     Plaintiff currently resides in Riverside,
 4    California, and has, at all times relevant, lived in either Riverside, California, or
 5    Orange County, California.
 6                    IV.   THE ENACTMENT AND APPLICABILITY OF
 7                     INSURANCE CODE SECTIONS 10113.71 AND 10113.72
 8          12.      In 2012, after extensive and open hearings and public consideration,
 9    including with GALIC all other major insurance companies doing business in
10    California, the California Legislature enacted Insurance Code Sections 10113.71 and
11    10113.72, which instituted procedural requirements for the termination and lapse of
12    life insurance policies. The Statutes were written to avoid unintended forfeitures of
13    life insurance policies primarily being suffered by the elderly and the ill. The
14    Legislature found that there was a significant problem in California with the elderly
15    abruptly losing insurance because they happened to miss a premium payment despite
16    having faithfully and timely paid for many years.
17          13.      Sections 10113.71 and 10113.72, in addition to other statutory
18    provisions and laws in effect as of January 1, 2013, mandate that every life insurance
19    policy in or governed by California law, including policies that have issued, been
20    delivered, renewed, reinstated, converted or otherwise become subject to the
21    jurisdiction of California, shall contain a 60-day grace period and that the policy shall
22    remain in force during the grace period. Cal. Ins. Code § 10113.71(a).
23          14.      The provisions further require that before a life insurance policy
24    governed by California law is lapsed or terminated for nonpayment of premium, a
25    30-day written notice of pending lapse or termination must be mailed not only to the
26    policyholder, but also to any additional person who had been designated to receive
27    such notice, as well as any person having any interest in the policy. Cal. Ins. Code §
28    10113.72(c).
                                              4
                                   CLASS ACTION COMPLAINT
     Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 6 of 26 Page ID #:6


 1          15.    The provisions also mandate that the insurer, on an annual basis, as well
 2    as during any application process, notify the policy owner of his or her right to
 3    designate additional notice recipients.
 4          16.    Finally, the statutes mandate that no lapse or termination is effective
 5    unless all of the provisions are strictly complied with.
 6          17.    The provisions are applicable individually and severally to all life
 7    insurance policies governed by California law.
 8          18.    More specifically, Section 10113.71 reads as follows:
 9                      § 10113.71 Grace Period; Notice of pending lapse and
                   termination of policy; Mailing requirement
10
                         (a) Every life insurance policy issued or delivered in this
11                 state shall contain a provision for a grace period of not less than
                   60 days from the premium due date. The 60-day grace period
12                 shall not run concurrently with the period of paid coverage. The
                   provision shall provide that the policy shall remain in force
13                 during the grace period.
14                       (b) (1) A notice of pending lapse and termination of a life
                   insurance policy shall not be effective unless mailed by the
15                 insurer to the named policy owner, a designee named pursuant to
                   Section 10113.72 for an individual life insurance policy, and a
16                 known assignee or other person having an interest in the
                   individual life insurance policy, at least 30 days prior to the
17                 effective date of termination if termination is for nonpayment of
                   premium.
18
                         (2) This subdivision shall not apply to nonrenewal.
19
                        (3) Notice shall be given to the policy owner and to the
20                 designee by first-class United Sates mail within 30 days after a
                   premium is due and unpaid. However, notices made to assignees
21                 pursuant to this section may be done electronically with the
                   consent of the assignee.
22
                         (c) For purposes of this section, a life insurance policy
23                 includes, but is not limited to, an individual life insurance
                   policy and a group life insurance policy, except where
24                 otherwise provided.
25                Next, Section 10113.72 says:
26                      § 10113.72 Right to designate person to receive notice of
                   lapse or termination of policy for nonpayment of premium;
27                 Right to change designation; Notice of lapse or termination
28
                                              5
                                   CLASS ACTION COMPLAINT
     Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 7 of 26 Page ID #:7


 1                         (a) An individual life insurance policy shall not be issued
                    or delivered in this state until the applicant has been given the
 2                  right to designate at least one person, in addition to the applicant,
                    to receive notice of lapse or termination of a policy for
 3                  nonpayment of premium. The insurer shall provide each
                    applicant with a form to make the designation. That form shall
 4                  provide the opportunity for the applicant to submit the name,
                    address, and telephone number of at least one person, in
 5
                    addition to the applicant, who is to receive notice of lapse or
 6                  termination of the policy for nonpayment of premium.
 7                        (b) The insurer shall notify the policy owner annually of the
                    right to change the written designation or designate one or more
 8                  persons. The policy owner may change the designation more
                    often if he or she chooses to do so.
 9
                          (c) No individual life insurance policy shall lapse or be
10                  terminated for nonpayment of premium unless the insurer, at
                    least 30 days prior to the effective date of the lapse or
11                  termination, gives notice to the policy owner and to the person or
                    persons designated pursuant to subdivision (a), at the address
12                  provided by the policy owner for purposes of receiving notice of
                    lapse or termination. Notice shall be given by first-class United
13                  States mail within 30 days after a premium is due and unpaid.
14            19.   These Statutes are regulatory in nature and contain no grandfather
15    provisions limiting their application only to policies first issued or delivered after
16    January 1, 2013. Rather, they apply to all policies still in existence as of January 1,
17    2013.
18            20.   These provisions were intended to standardize the procedures and
19    notices used by life insurers to terminate policies. The Statutes further codified long-
20    standing California law and policy regarding the State’s desire to protect
21    policyholders and beneficiaries from loss of insurance resulting from the failure, e.g.,
22    to pay a single premium after years of timely payments. These provisions,
23    individually and collectively, were intended to apply to policies in force as of January
24    1, 2013 and thereafter, including those policies that would come within the
25    jurisdiction of the state and regardless of the date of any original issuance.
26            21.   The principal supporters of the legislation were groups representing the
27    elderly and the retired as well as constituents dealing with health concerns. There was
28    no substantive opposition to the legislation during its drafting. Rather, the insurance
                                               6
                                    CLASS ACTION COMPLAINT
     Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 8 of 26 Page ID #:8


 1    industry supported these new provisions and accepted that the goal and purpose of
 2    the legislation was legitimate and in the best interest of their policyholders and
 3    beneficiaries. Prior to enactment, there was never a public or private dispute that the
 4    enactment of provisions codifying a contractual right to a 30-day written notice, a 60-
 5    day grace period, and an annual right to designate was within the proper exercise of
 6    California’s regulatory authority.      Furthermore, after repeated review, it was
 7    determined that enactment of these provisions would have no substantial fiscal or
 8    economic ill effect. It was determined that these Statutes support a strong public
 9    policy to safeguard consumers’ investment in life insurance, and the safety blanket
10    that insurance provides.
11                           V.     GALIC’S VIOLATIONS OF LAW
12          22.     In 2012, Defendant was made fully aware of the drafting and enactment
13    of these provisions. And through its own lobbying groups and regulatory advisors,
14    Defendant understood how and in what fashion The Statutes would apply.
15          23.     Despite early knowledge of the Statutes and their mandates, since
16    January 1, 2013, Defendant has failed to comply with the Statutes.
17          24.    GALIC’s failure to comply with these provisions has resulted in,
18    amongst other impacts, the improper lapse, termination, and/or forced reinstatement
19    of policies, the loss of the capacity of policyholders to be insured, the denial of actual
20    claims, and the loss of millions, or perhaps billions, in insurance benefits that
21    Defendant has illegally retained. Plaintiff and her family have suffered, and continue
22    to suffer, various forms of injury and loss including injury from an improper lapse,
23    improper requirement of reinstatement and termination, and from Defendant’s failure
24    to reinstate or continue coverage.
25          25.    Plaintiff is informed and believes that the failure of Defendant to comply
26    with The Statutes as well as the resulting injuries and damages continue to this day
27    for many Californians.
28
                                               7
                                    CLASS ACTION COMPLAINT
     Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 9 of 26 Page ID #:9


 1                   VI.   PLAINTIFF’S POLICY, LAPSE TERMINATION,
 2                                AND DENIAL OF REINSTATEMENT
 3          26.      In 1999, Plaintiff Hamid R. Tavakolian purchased, from or in California,
 4    a term life insurance policy (the “Policy” or “Subject Policy”) from Great American
 5    Life Insurance Company (Policy No. SM9915831). As of January 1st, 2013 and at
 6    all times thereafter, Defendant was responsible for all contractual and statutory
 7    obligations associated with the Policy.
 8          27.      Plaintiff is informed and believe that a full and complete copy of the
 9    Subject Policy, Policy No. SM9915831, is attached as Exhibit “A”. The Policy was
10    purchased in California, was issued and delivered in California, and premiums were
11    all paid from California such that it was and continues to be governed by the laws of
12    the State of California including but not limited to The Statutes. The purpose of this
13    policy was to protect Plaintiff and her family.
14          28.      The value of the policy, and the attached rider is $300,000 or more and
15    names Plaintiff as the policy owner and insured. The premiums on the policy were
16    paid quarterly, and at the time of lapse were approximately $329. The terms of the
17    Policy state, “If the insured dies while this policy is in force and before the Expiration
18    Date, We will pay the Proceeds to the beneficiary.” See Exhibit “A”. The Policy
19    further states “We will allow You 31 days from the premium due date to pay each
20    premium after the first. This period is called the grace period. This policy will stay
21    in force during the grace period. If YOU do not pay the premium due by the end of
22    the grace period, this policy will terminate on the day after the grace period ends.
23    Exhibit “A.”
24          29.      Despite the application of California law, Defendant did not provide a
25    proper 60-day grace period, 30 day notice, or the right to designate a third party to
26    receive such notice to Plaintiff prior to termination of the policy.          Plaintiff is
27    informed and believes that these failures were part of a general business practice of
28
                                               8
                                    CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 10 of 26 Page ID #:10


 1   GALIC of ignoring and misapplying Sections 10113.71 and 10113.72, and the
 2   express language of its policies.
 3         30.      For some time, Plaintiff made premium payments by automatic bank
 4   draft, but eventually switched his payment method to pay by check. In or around the
 5   time of policy lapse the quarterly premium payments were approximately $329.
 6         31.      Plaintiff received the only premium notice for the premium due June
 7   28, 2017, on July 19, 2017. That same day Ms. Nancy Howell, Plaintiff’s wife, took
 8   the premium payment to the post office in an addressed and stamped envelope, where
 9   she handed it directly to the postal worker. A couple of weeks later, Ms. Howell
10   realized the check for the premium had never been cashed, and contacted GALIC,
11   and was informed they never received payment, and that the policy had been
12   terminated.    Sometime in October 2017, Defendant mailed Plaintiff notice of
13   cancellation, and a copy of the envelope in which she mailed payment, which
14   indicated that GALIC received the premium payment around August 3, 2017. As
15   such, Plaintiff’s July premium payment was received by Defendant within the 60 day,
16   statutorily mandated grace period, and only 5 days after the contractual 31 day grace
17   period stated in the Policy. Despite this, Defendant refused to accept the payment,
18   and terminated Plaintiff’s coverage. Defendant’s failure to accept the payment and
19   keep the policy in force was a clear violation of the Statutes.
20        32.      At no point relevant to this matter has Defendant complied with or
21   attempted to comply with the provisions of Sections 10113.71 or 10113.72 regarding
22   the subject Policy. Neither a 60-day grace period nor a 30 day notice were provided
23   to the insured for the alleged lapse or termination of the Policy.
24        33.      Defendant also violated Section 10113.72 by failing to provide notice of
25   a right to designate an alternative notice recipient. As such, termination of the policy
26   was ineffective and the policy remains in force. This purported termination not only
27   violated the terms of the California Insurance Code, but also constituted a material
28   breach of the contract. These breaches left Plaintiff purportedly uninsured, without
                                             9
                                  CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 11 of 26 Page ID #:11


 1   access to the ongoing benefits of the Policy he had diligently paid for nearly fifteen
 2   years.
 3        34.       Due to each and every violation of these Statutes, the lapse and
 4   termination of the Policy was void and ineffective. Defendant failed to substantially,
 5   let alone strictly, comply with any of the mandates of Sections 10113.71 or 10113.72.
 6   As such, the Policy was not legally terminated. The failure to comply with these
 7   provisions was, and remains, a material breach of the Policy.
 8                           VII. CLASS ACTION ALLEGATIONS
 9            35.   Plaintiff is informed and believes that Defendant has not, since at least
10   January 1, 2013, properly complied with the provisions of Insurance Code Sections
11   10113.71 and/or 10113.72. Since that time, Defendant has failed and continues to fail
12   to provide these protections to policy owners, assignees and their beneficiaries.
13            36.   Plaintiff contends that the handling of the Policy is and was consistent
14   with Defendant’s standardized policies and procedures.                 Defendant has
15   systematically failed to provide a class of policy owners the protections afforded by
16   Sections 10113.71 and 10113.72.
17            37.   As a matter of standard policy or standard operating procedure,
18   Defendant has not, since at least January 1, 2013, provided or utilized a contractual
19   60-day grace period for many insureds.
20            38.   As a matter of standard policy or standard operating procedure,
21   Defendant has not, since at least January 1, 2013, provided or utilized compliant
22   notices of pending lapse and or termination consistent with the provisions of
23   California law and in particular Sections 10113.71 and 10113.72 for many insureds.
24        39.       Since at least January 1, 2013, has not utilized the provisions of Ins.
25   Code Sections 10113.71 and 1003.72 to determine the effectiveness of any attempted
26   termination of the policy and as such Defendant has caused, and continues to cause
27   injury and damage to policy owners, beneficiaries, and persons of interest intended
28   to be protected by Sections 10113.71 and 10113.72 or has otherwise harmed them
                                              10
                                   CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 12 of 26 Page ID #:12


 1   and will continue to do so into the future unless enjoined or prohibited in some
 2   fashion.
 3         40.    Plaintiff brings this action on behalf of all members of the following
 4   proposed class:
 5         The Class:
 6         All past, present, and future owners or beneficiaries of Defendant’s life
           insurance policies in force on or after January 1, 2013 and governed by
 7         Sections 10113.71 and/or 10113.72, where the policies underwent or
           will undergo lapse, termination, and/or reinstatement without
 8         Defendant first providing written notice of and an actual 60-day grace
           period, a 30-day notice of pending lapse and termination, and/or an
 9         annual notice of a right to designate at least one other person to receive
           notice of lapse or termination of a policy for nonpayment of premium.
10
           The Elder Abuse Sub-Class:
11
          All members of the Class defined above who were also 65 years of age
12        or older at the time the policy lapse or terminated.

13        41.     Subject to additional information obtained through further investigation
14   and discovery, the foregoing class definition may be expanded or narrowed by
15   amendment or amended complaint or at the time of moving for class certification.
16   Specifically excluded from the proposed Class is the Judge assigned to this action,
17   and any member of the Judge’s immediate family.
18        42.     Defendant’s conduct has imposed a common injury and/or harm on all
19   class members. Defendant has acted, and has refused to act, on grounds generally
20   applicable to the class members, which makes final injunctive relief with respect to
21   each claim as a whole appropriate.
22         43.    Plaintiff will and does faithfully represent, and is a member of the Class
23   and Sub-class.
24        44.     Numerosity. The members of the Class and sub-class are so numerous
25   that their individual joinder is impracticable. Plaintiff is informed and believes, and
26   on that basis alleges, that the proposed Class and sub-class contains thousands and
27   perhaps tens-of-thousands of members. The precise number of members is unknown
28   to Plaintiff. The true number of members is known or ascertainable by Defendant,
                                             11
                                  CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 13 of 26 Page ID #:13


 1   as are their identities. Thus, Class members may likely be notified of the pendency
 2   of this action by first class mail, electronic mail, and/or by published notice.
 3        45.     Existence and Predominance of Common Questions and Answers of
 4   Law and Fact. There is a well-defined community of interest in the questions and
 5   answers of law and fact involved affecting class members. The questions and
 6   answers of law and fact common to the class and sub-class predominate over
 7   questions and answers affecting only individual class members, including, but not
 8   limited to, the following:
 9                       a.       Whether Sections 10113.71 and 10113.72, in whole or in
10                part, apply to Defendant’s life insurance policies.
11                       b.       Has Defendant violated and does it continue to violate the
12                provisions of Sections 10113.71 and 10113.72?
13                       c.       Whether Defendant’s life insurance policies have been
14                ineffectively lapsed or terminated or subsequently been unnecessarily
15                modified through reinstatement.
16                       d.       Whether Defendant is required to provide grace periods,
17                timely and proper written notices of pending lapse or pending
18                termination, and to provide policyholders a right to designate as set forth
19                in Section 10113.72.
20                       e.       Should the Court invalidate improper lapses, terminations,
21                and/or reinstatements of policies that resulted from Defendant’s failure
22                to comply with the Insurance Code?
23                       f.       Should Defendant be required to make payments to
24                beneficiaries of Policies where the insured has died and the policy was
25                lapsed or terminated in violation of Sections 10113.71 or 10113.72?
26                       g.       Whether Defendant knew or should have known that their
27                conduct was directed to one or more persons aged 65 or older.
28
                                               12
                                    CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 14 of 26 Page ID #:14


 1         46.    Typicality. Plaintiff’s claims are typical of the claims of the members
 2   of the Class and sub-class because Plaintiff and each member of the Class and sub-
 3   class were victims of the same statutory violations. Further, Plaintiff’s claims are
 4   typical of the claims of his fellow Class members, which all arise from the same
 5   operative facts involving the Defendant’s unlawful violations of Sections 10113.71
 6   and 10113.72.
 7         47.    Adequacy of Representation. Plaintiff will fairly and adequately protect
 8   the interests of the Class and sub-class.      Plaintiff has retained counsel highly
 9   experienced in handling class action litigation, including that which involves
10   consumer protection from unfair insurance business practices, and Plaintiff intends
11   to prosecute this action vigorously. Plaintiff has no interest adverse or antagonistic
12   to that of the Class.
13         48.    Superiority. A class action is a superior method for the fair and efficient
14   adjudication of this controversy. The damages or other financial detriment suffered
15   by individual Class members are relatively small compared to the burden and expense
16   that would be expended by individual litigation of their claims against Defendant. It
17   would thus be virtually impossible for Class members, on an individual basis, to
18   obtain effective redress for the wrongs done to them. Furthermore, even if Class
19   members could afford such individualized litigation, the court system could not.
20   Individualized litigation would create the danger of inconsistent or contradictory
21   judgments arising from the same set of facts. Individualized litigation would also
22   increase the delay and expense to all parties and the court system from the issues
23   raised by this action. The class action device provides the benefit of adjudication of
24   these issues in a single proceeding, economies of scale, and comprehensive
25   supervision by a single court, and presents no unusual management difficulties under
26   the circumstances. Moreover, many Class members remain unaware of their rights
27   and without this Class action, would remain unaware of their rights and benefits.
28
                                             13
                                  CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 15 of 26 Page ID #:15


 1            49.    In the alternative, the Class and sub-class may also be certified because:
 2                   (a)    The prosecution of separate actions by individual Class members
 3            would create a risk of inconsistent or varying adjudication with respect to
 4            individual Class members that would establish incompatible standards of
 5            conduct for the Defendant;
 6                   (b)    The prosecution of separate actions by individual class members
 7            would create a risk of adjudications with respect to them that would, as a
 8            practical matter, be dispositive of the interests of other Class members not
 9            parties to the adjudications, or would substantially impair or impede their
10            ability to protect their interests; and/or
11                   (c)    Defendant has acted or refused to act on grounds generally
12            applicable to the Class, thereby making appropriate final declaratory and/or
13            injunctive relief with respect to the members of the Class as a whole.
14            50.    Unless the Class (including the sub-class) is certified, Defendant will
15   retain monies received because of its conduct taken against the class members and
16   Plaintiff. Unless a Class-wide injunction is issued, Defendant will continue to
17   commit the violations alleged and members of the Class will continue to be harmed.
18            51.    Plaintiff knows of no difficulty likely to be encountered in the
19   management of this litigation that would preclude its maintenance as a Class Action.
20   Because the action is brought as a Class Action, the Court need only apply a single
21   set of California laws as they relate to Defendant’s violation of Sections 10113.71
22   and 10113.72.
23            52.    Plaintiff has incurred, and will incur, expenses for attorney’s fees and
24   costs in bringing this action. These attorney’s fees and costs are necessary for the
25   prosecution of this action and will result in a benefit to each of the members of the
26   class.
27

28
                                                14
                                     CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 16 of 26 Page ID #:16


 1
                             VIII. FIRST CAUSE OF ACTION
 2
                    FOR DECLARATORY JUDGMENT OR RELIEF
 3                       (CAL CIV. CODE § 1060 ET SEQ.)
 4         (By Plaintiff, individually and on Behalf of the Class and Sub-Class)
 5         53.    Plaintiff incorporates by reference each and every allegation contained
 6   above.
 7         54.    Under California law, “[a]ny person interested under a written
 8   instrument…or under a contract, or who desires a declaration of his or her rights or
 9   duties with respect to another…may, in cases of an actual controversy relating to the
10   legal rights and duties of the respective parties,” may maintain a complaint or cross
11   complaint “for a declaration of his or her rights and duties.” Furthermore, he or she
12   “may ask for a declaration of rights or duties, either alone, or with other relief, and
13   the court may make a binding declaration of these rights or duties, whether or not
14   further relief is or could be claimed at the time.” (Cal. Civ. Code § 1060.)
15         A.     Basis for Relief
16        55.     On January 1, 2013, the California Insurance Code was amended by
17   Sections 10113.71 and 10113.72. The provisions of The Statutes were immediately,
18   and thereafter, read into all in-force policies regardless of the date of issuance.
19        56.     These Statutes and amendments to the California Insurance Code were
20   intended to and do regulate the lapse and termination procedures arising from the
21   nonpayment of premiums which may occur from the date of enactment and thereafter.
22         57.    The amendments were not intended to relieve or waive a policyholder’s
23   continuing obligation to pay premiums but operated to keep the policy in force until
24   the policy was properly lapsed or terminated consistent with the statutory provisions
25   which were incorporated into the terms of the policy by law. Each of these statutory
26   requirements were intended to stand alone.
27         58.    Forfeiture provisions for nonpayment of premium for life insurance
28   policies are strictly construed against lapse or termination and California law
                                              15
                                   CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 17 of 26 Page ID #:17


 1   disfavors forfeiture of insurance. Forfeitures “are often the means of great oppression
 2   and injustice” and “the courts should be liberal in construing the transaction in favor
 3   of avoiding a forfeiture.” (Ins. Co. v. Norton (1978) 96 U.S. 234, 242.) “Forfeiture
 4   of a policy will be avoided on any reasonable showing.” Klotz v. Old Line Life Ins.
 5   Co. of Amer., 955 F.Supp. 1183, 1188 (N.D. Cal. 1996).
 6         B.     There is an Actual Controversy Requiring a Declaration of Rights
                  and Duties
 7

 8         59.    An actual controversy has arisen and now exists between Plaintiff and
 9   Defendant concerning their respective rights and duties under the California
10   Insurance Code and the Policy. Plaintiff contends Sections 10113.71 and 10113.72
11   apply to the Subject Policy as well as all of Defendant’s California life insurance
12   policies in force as of or after January 1, 2013, including any policies that were
13   renewed in California on or after January 1, 2013. Plaintiff also contends these
14   Statutes govern the manner and procedure in which life insurance policies can legally
15   be lapsed or terminated as of January 1, 2013, and thereafter. Defendant contends
16   and acts as if the Statutes do not apply to these policies.
17         60.    Plaintiff desires a judicial determination of rights and duties, and a
18   declaration or judgment that Sections 10113.71 and 10113.72 applied as of January
19   1, 2013, to Defendant’s California policies in force as of or at any time after January
20   1, 2013, including the Subject Policy.
21         61.    A judicial declaration would advise insureds and their beneficiaries like
22   Plaintiff of their rights, and would advise Defendant of its duties to Plaintiff and to
23   Class members concerning policyholders' rights to designate individuals to receive
24   notices of pending lapse and termination and the right to receive notice of, and the
25   ability to properly utilize, the legally required grace period. A judicial declaration is
26   also necessary to determine the validity of any unnecessary reinstatements obtained,
27   to determine whether policies were legally in force at the times of deaths of insureds,
28
                                              16
                                   CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 18 of 26 Page ID #:18


 1   and to determine whether beneficiaries were wrongfully denied payment of benefits
 2   under their policies.
                       IX.    SECOND CAUSE OF ACTION
 3
           FOR DECLARATORY JUDGMENT OR RELIEF (FEDERAL
 4        DECLARATORY JUDGMENT ACT – 28 U.S.C. §§ 2201, ET SEQ.)
 5         (By Plaintiff, individually and on Behalf of the Class and Sub-Class)
 6         62.    Plaintiff incorporates by reference each and every allegation contained
 7   above.
 8         63.    Under federal law, “[i]n a case of actual controversy within its
 9   jurisdiction, … any court of the United States … may declare the rights and other
10   legal relations of any interested party seeking such declaration, whether or not further
11   relief is or could be sought. Any such declaration shall have the force and effect of a
12   final judgment and shall be reviewable as such.” (28 U.S.C. 2201; Fed. Rule Civ.
13   Proc., Rule 57).
14         64.    Here, an actual controversy has arisen and now exists between Plaintiff
15   and Defendant within this Court’s jurisdiction concerning the parties’ respective
16   rights, duties, and legal relations under the California Insurance Code and the Policy.
17   Plaintiff contends Sections 10113.71 and 10113.72 apply to the Subject Policy and
18   all of Defendant’s California life insurance policies in force as of or after January 1,
19   2013, including any policies that were renewed in California on or after January 1,
20   2013. Plaintiff also contends these Statutes govern the manner and procedure in
21   which life insurance policies can legally be lapsed or terminated as of January 1,
22   2013, and thereafter.    Defendant contends and acts as if Sections 10113.71 and
23   10113.72 do not apply to many categories of their policies, such as Plaintiff’s Policy.
24         65.    Plaintiff hereby seeks a judicial determination of rights and duties, and
25   a declaration or judgment that Sections 10113.71 and 10113.72 applied as of January
26   1, 2013, to Defendant’s California policies in force as of or at any time after January
27   1, 2013, including Plaintiff’s Policy.
28
                                             17
                                  CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 19 of 26 Page ID #:19


 1         66.     A judicial declaration would advise insureds and their beneficiaries like
 2   Plaintiff of their rights, and would advise Defendant of its duties to Plaintiff and to
 3   Class members concerning policyholders' rights to designate individuals to receive
 4   notices of pending lapse and termination and the right to receive notice of, and the
 5   ability to properly utilize, the legally required grace period. A judicial declaration is
 6   also necessary to determine the validity of any unnecessary reinstatements obtained,
 7   to determine whether policies were legally in force at the times of deaths of insureds,
 8   and to determine whether beneficiaries were wrongfully denied payment of benefits
 9   under their policies.
                             X.     THIRD CAUSE OF ACTION
10
                                  BREACH OF CONTRACT
11
           (By Plaintiff, Individually and on Behalf of the Class and Sub-Class)
12

13         67.     Plaintiff incorporates by reference each and every allegation contained
14   above.
15         68.     Defendant breached and continue to breach the express terms of their
16   life insurance policies, including Plaintiff’s Policy, as well as the statutory mandates
17   regarding such policies, by, amongst other things:
18               (a)     Failing to include in such policies and failing to provide a 60-day
19         grace period for purposes of payment of premiums and lapse and termination
20         of coverage for nonpayment of premium;
21               (b)     Lapsing and/or Terminating policies before expiration of the 60-
22         day grace period;
23               (c)     Failing to include in such policies and failing to provide accurate
24         30-day written notice of pending lapse or termination;
25               (d)     Failing to provide proper notice to policyholders on an annual
26         basis of the policyholders' right to designate individuals to receive notices of
27         pending lapse or termination;
28
                                             18
                                  CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 20 of 26 Page ID #:20


 1               (e)         Lapsing or terminating policies without strictly complying with
 2         the terms of the policies;
 3               (f)         Refusing to pay benefits to beneficiaries, despite knowledge and
 4         information that Defendant had not strictly complied with the terms of the
 5         policies;
 6               (g)         Improperly requiring reinstatement of policies that had not lapsed
 7         or terminated and which were not required or were not subject to reinstatement;
 8               (h)         By failing to pay benefits or claims;
 9               (i)         By failing to provide the notices required by the policy; and
10               (j)         By failing to apply the applicable law to the insurance contract.
11         69.         Under the terms of this Policy and consistent with laws of California,
12   Plaintiff was entitled to sufficient written notice and sufficient grace periods prior to
13   the effectuation of any lapse or termination for non-payment. GALIC sent no such
14   notice and provided no such grace periods and, thus, breached the insurance contract
15   by failing to provide these mandatory protections.
16         70.         GALIC also failed to pay the benefits due under these policies and
17   thereby breached the express term of the policy where GALIC promised to pay the
18   benefits owed.
19         71.         All of the aforementioned conduct, individually and collectively,
20   constitutes material unexcused breaches of the policies. To the extent any contractual
21   obligations, duties, or conditions are imposed on policyholders or on beneficiaries,
22   those obligations, duties, and conditions have been waived and/or have been excused
23   due to Defendant’s material breaches. After each material breach, each policy owner
24   was thus excused from the further tendering of premiums and from any further
25   performance under the terms of the policy, including but not limited to the acceptance
26   of any offer by GALIC of any reinstatement or modification to the policy.
27         72.         Defendant’s conduct caused injury upon the false, wrongful and
28   inadequate termination of coverage devaluing the policy and subsequently caused
                                                 19
                                      CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 21 of 26 Page ID #:21


 1   injury in fact through the further denial of an ability to resume coverage, and
 2   ultimately in refusing to pay the claim. Plaintiff and his fellow class members
 3   suffered harm through the loss of coverage, the loss of peace of mind related to the
 4   existence of coverage, and the capacity to utilize the years of investment in the
 5   wrongfully lapsed and terminated policy.
 6         73.    To the extent any policyholders and/or beneficiaries have failed to
 7   comply with any payment conditions or other conditions for the continuation of
 8   insurance, Defendant are estopped to assert such conditions due to their conduct and
 9   material breaches. Yet, Defendant have done so with respect to Plaintiff and
10   members of the Class and sub-class.
11         74.    In California, the measure of damage for material breach of a life
12   insurance policy is set as the “sum or sums payable in the manner and at the times as
13   provided in the policy to person entitled thereto.” Cal. Ins. Code § 10111.
14         75.    As a legal and proximate result of the conduct described herein, the class
15   and sub-class have suffered direct and foreseeable economic damages, including loss
16   of policy benefits, and allowed interest under the terms of the policy and the law, in
17   a nature and amount to be proven at the time of trial.
18
                           XI.   FOURTH CAUSE OF ACTION
19
                  UNFAIR COMPETITION (CALIFORNIA BUSINESS
20                   & PROFESSIONS CODE §§ 17200, ET SEQ.)
21         (By Plaintiff, individually and on Behalf of the Class and Sub-Class)
22         76.    Plaintiff incorporates by reference each and every allegation contained
23   above.
24         77.    California Business and Professions Code Sections 17200, et. seq.
25   (“UCL”) prohibit any unlawful, unfair, deceptive, or fraudulent business practice.
26         78.    Defendant committed “unlawful” acts under the UCL by violating and
27   continuing to violate Sections 10113.71 and 10113.72, including by failing to afford
28   insureds, including Plaintiff, the requisite 60-day grace period and/or written 30-day
                                             20
                                  CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 22 of 26 Page ID #:22


 1   notice prior to any lapse or termination, and further, an annual right to designate
 2   someone else to also receive notices of pending lapse or termination of coverage.
 3         79.    Plaintiff’s policy as well as Policies which have allegedly been lapsed
 4   and/or terminated are still in force and are payable or subject to continuation of
 5   insurance.   Because of GALIC’s violations of the California Insurance Code,
 6   GALIC’s attempted terminations or lapses of policies like the Subject Policy were
 7   illegal and ineffective. The policies, in other words, remain in force and subject to
 8   payment of the benefit. GALIC’s failure to comply with the statutory terms has not
 9   effectively terminated any policy, and Plaintiff and his fellow class members all
10   remain in an ongoing valid contractual relationship with GALIC.
11         80.    GALIC’s unlawful practices also included and continue to include
12   Defendant’s ongoing concealment that Sections 10113.71 and 10113.72 apply to a
13   class or classes of life insurance in force on or after January 1st, 2013. Defendant
14   continues to conceal and mislead the policyholders and beneficiaries of the existence
15   of a right to a 30-day lapse warning, a right to a 60 day grace period, a right to an
16   annual designation, as well as the provisions of these statutes that mandate strict
17   compliance with these provisions before any effective lapse or termination occurs.
18   Defendant has failed and continues to fail to explain to the policyholders and
19   beneficiaries that a life insurance policy in force on or after January 1st, 2013 cannot
20   be effectively terminated until strict compliance with all provisions of the insurance
21   provisions, and that without such strict compliance the policy remains in force.
22         81.    Moreover, GALIC has committed deceptive acts under the UCL by
23   affirmatively and erroneously telling class members, like Plaintiff, that their policies
24   had grace periods of less than 60 days and/or that their policies have lapsed or
25   terminated. The truth is that the policies had grace periods of at least 60 days and the
26   policies had not actually lapsed or terminated.
27         82.    The unlawful and unfair business practices described above have
28   proximately caused harm and injuries to Plaintiff, the class, and to the general public
                                             21
                                  CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 23 of 26 Page ID #:23


 1   in the form of lost money and property. The money lost by the class includes the
 2   policy benefits that GALIC is withholding as well as the premiums that it wrongfully
 3   collected.
 4         83.      Pursuant to California’s UCL, Plaintiff, the general public, and the
 5   members of the Class and sub-class are entitled to restitution of the money or property
 6   acquired by Defendant by means of such business practices, in amounts yet unknown,
 7   but to be ascertained at trial. Examples of this lost money acquired illegally by
 8   Defendant include un-refunded premiums, withheld benefits, and diminution of value
 9   of policies.
10         84.      Defendant continues to this day to ignore or otherwise violate The
11   Statutes, continuing to rob owners and beneficiaries, like Plaintiff, of their lawfully-
12   owned policies and benefits. As such, and pursuant to California’s UCL, Plaintiff
13   and the members of the class and sub-class and the general public are also entitled to
14   injunctive relief, including public injunctive relief, against Defendant’s ongoing
15   business practices.
16         85.      If Defendant is not enjoined from engaging in the unlawful business
17   practices described above, Plaintiff, the class and sub-class, and the general public
18   will be irreparably injured.
19         86.      Plaintiff, the general public, and the members of the class and sub-class
20   have no plain, speedy, and adequate remedy at law.
21         87.      Plaintiff’s success in this action will result in the enforcement of
22   important rights affecting the public interest by conferring a significant benefit upon
23   the general public.
24         88.      Private enforcement of these rights is necessary as no public agency has
25   pursued enforcement and the interests Plaintiff seeks to protect are for the benefit of
26   the general public. Plaintiff is therefore entitled to an award of attorneys’ fees and
27   costs of suit pursuant to, among others, California’s UCL, the Common Fund
28
                                               22
                                    CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 24 of 26 Page ID #:24


 1   doctrine, the Public Benefit Doctrine, and California Code of Civil Procedure Section
 2   1021.5.
 3                             XII.      FIFTH CAUSE OF ACTION
 4        FINANCIAL ELDER ABUSE (CAL WELF. & INST. CODE § 15610.30)
             (By Plaintiff individual, and on Behalf of the Class and Sub-Class)
 5

 6            89.   Plaintiff incorporates by reference each and every allegation contained
 7   above.
 8            90.   Plaintiff brings this claim in her individual capacity and also on behalf of
 9   all members of the elder abuse sub-class.
10            91.   By way of its actions described above, GALIC has taken, hidden,
11   appropriated, obtained, or retained Plaintiff and her fellow sub-class members’ money
12   or property and/or assisted in the taking, hiding, appropriating, obtaining, or retaining
13   of said money or property—namely, the life insurance policies which GALIC
14   improperly terminated as well as the benefits associated with those policies and which
15   GALIC has withheld and continues to withhold to this day.
16            92.   Mr. Tavakolian turned 65 years old shortly after the improper termination
17   of his policy. Defendant has a continuing duty and obligation to Plaintiff and the
18   fellow sub-class members to comply with the Statutes, re-evaluate its position, and
19   rectify its misconduct. Defendant has continued to violate both its duties to Plaintiff,
20   and the Statutes to this day. Mr. Tavakolian, and the fellow sub-class members were
21   each 65 or older at all relevant times, including either at the time of GALIC’s
22   purported termination of the subject policies as well as at the time GALIC should
23   have, but failed to, pay the policy benefits owed, which is occurring on an on-going
24   basis.
25            93.   GALIC took, hid, appropriated, obtained, or retained this money or
26   property for a wrongful use or with the intent to defraud Mr. Tavakolian, and the
27   fellow sub-class members.
28
                                               23
                                    CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 25 of 26 Page ID #:25


 1         94.      GALIC knew or should have known that its conduct was likely to be
 2   harmful to Mr. Tavakolian and the fellow sub-class members.
 3         95.      As a direct result of GALIC’s actions, Mr. Tavakolian and the fellow
 4   sub-class members were harmed in an amount to be determined at trial. GALIC’s
 5   conduct was a substantial factor in causing that harm.
 6         96.      Plaintiff and all other members of the elder abuse sub-class, seeks
 7   compensatory damages and all other remedies otherwise provided by law in an
 8   amount to be proven at trial, as well as reasonable attorney’s fees and costs under
 9   California Welfare and Institutions Code Section 15657.5.
10         97.      Furthermore, GALIC, in committing the acts described above, is guilty
11   of recklessness, oppression, fraud, or malice in the commission of the financial abuse
12   thereby entitling Plaintiff and the sub-class to an award of punitive damages.
13                               XIII. PRAYER FOR RELIEF
14         Plaintiff prays for relief against Defendant as follows:
15         1. For certification of this action as a Class Action;
16         2. A declaration of Plaintiff's and the Class’ rights pursuant to the insurance
17               policies issued by Defendant and a declaration that Defendant has violated
18               The Statutes;
19         3. For an injunction to issue against Defendant stopping and remedying the
20               ongoing violation of The Statutes, including public injunctive relief;
21         4. For economic damages according to proof where available;
22         5. For restitution where available;
23         6. For treble relief under Cal. Civ. Code § 3345;
24         7. For interest where available;
25         8. For attorneys’ fees and all litigation costs and expenses where available;
26               and
27         9. For such other and further relief as this Court deems just and proper.
28
                                               24
                                    CLASS ACTION COMPLAINT
 Case 5:20-cv-01133 Document 1 Filed 06/02/20 Page 26 of 26 Page ID #:26


 1                          XIV. DEMAND FOR JURY TRIAL
 2         Plaintiff hereby requests a trial by jury.
 3   Respectfully submitted:
 4   DATED: June 2, 2020                            NICHOLAS & TOMASEVIC, LLP
 5
                                             By:     /s/ Craig Nicholas
 6                                                  Craig M. Nicholas (SBN 178444)
                                                    Alex Tomasevic (SBN 245598)
 7                                                  Email: cnicholas@nicholaslaw.org
                                                    Email: atomasevic@nicholaslaw.org
 8
                                                    WINTERS & ASSOCIATES
 9                                                  Jack B. Winters, Jr. (SBN 82998)
                                                    Georg M. Capielo (SBN 245491)
10                                                  Sarah Ball (SBN 292337)
11
                                                    Email: jackbwinters@earthlink.net
                                                    Email: gcapielo@einsurelaw.com
12
                                                    Email: sball@einsurelaw.com

13
                                                    Attorneys for Plaintiff
                                                    Hamid R. Tavakolian
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                             25
                                  CLASS ACTION COMPLAINT
